Citation Nr: 0810335	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as secondary to asbestos exposure.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO).   

Procedural history

The veteran served on active duty from July 1957 until June 
1961.  

In March 2004, the RO received the veteran's claim of 
entitlement to service connection for a lung condition and a 
low back condition.  The December 2004 ratting decision 
denied the veteran's claims.  The veteran disagreed with the 
December 2004 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 2005.

The veteran was scheduled for a videoconference hearing in 
December 2006.  
The veteran did not appear.  His hearing request is deemed 
withdrawn.  
See 38 C.F.R. § 20.704 (2007).

Issues not on appeal

Also in the December 2004 rating decision, the RO denied the 
veteran's claim entitlement to service connection for hair 
loss.  The veteran did not file a timely notice of 
disagreement (NOD) as to that issue.  Moreover, in January 
2006 the veteran submitted correspondence which indicated his 
intent to abandon this claim.  That matter is not in 
appellate status.  

In the December 2004 rating decision, entitlement to service 
connection for residuals of a pilondial cyst was granted and 
a noncompensable disability rating was assigned; entitlement 
to service connection for hearing loss was granted and a 
noncompensable disability rating was assigned; and 
entitlement to service connection for tinnitus was granted 
and a 10 percent disability rating was assigned.  The veteran 
has not, to the Board's knowledge, expressed dissatisfaction 
with any aspect of those decisions.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with COPD which has been 
related by medical evidence to tobacco use.  The weight of 
the competent and probative medical evidence of record is 
against a finding that the veteran suffers from any other 
lung disease.  

2.  The weight of the competent and probative evidence of 
record is against a finding that the veteran's lumbar spine 
disability is secondary to his military service of any 
incident thereof.  


CONCLUSIONS OF LAW

1.  Residuals of asbestos exposure were not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  A lumbar spine disability was not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
back disability and a lung disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
16, 2004.  In this letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection and particularly how to establish asbestos 
exposure during service.  

The March 2004 letter expressly notified the veteran that he 
could submit or describe additional evidence in support of 
his claim and specifically informed the veteran "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  See the March 2004 letter, 
page 3.  Further the letter advised the veteran of the 
procedure for submitting evidence on his own behalf.  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  In any event, the veteran received specific notice 
as to these elements in a March 2006 letter.  Thereafter, the 
claim was readjudicated in July 2006.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records, VA treatment records, private medical opinions and 
employer medical testing records have been obtained.  The 
veteran was afforded VA Compensation and Pension (C&P) 
examinations in November 2004 and again in June 2006.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  

Accordingly, the Board will proceed to a decision on the 
merits.






1.  Service connection for a lung condition, to include COPD, 
claimed as secondary to asbestos exposure.  

Pertinent laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.   
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).

Analysis

The veteran is seeking entitlement to service connection for 
a lung disease, claimed as secondary to in-service asbestos 
exposure.  For the purposes of this decision, there are at 
issue two lung conditions: COPD and asbestosis.  The Board 
will discuss each condition in turn. 

COPD

In the interest of clarity a Hickson analysis will be 
employed.  

Concerning element (1), current disability, it is undisputed 
that the veteran has been diagnosed with COPD.  See, e.g., a 
May 2006 VA examination report.  

Regarding element (2), in-service incurrence of disease or 
injury, the Board will address each in turn.  

In-service incurrence of disease is not shown.  The veteran's 
service medical records are pertinently negative for any 
diagnosed pulmonary condition.  At the veteran's June 1961 
separation examination no pulmonary disability or complaint 
was noted.  

However, there was in-service incurrence of injury.  It is 
undisputed that the veteran was exposed to asbestos as part 
of his employment duties.  Element (2), incurrence of injury, 
has been satisfied to that extent.  

Turning to element (3), medical nexus, the Board notes that 
there are of record three competent and probative medical 
opinions discussing the etiology of the veteran's COPD:  that 
of a November 2004 VA examiner, an April 2005 opinion of Dr. 
K., and a November 2006 VA examiner.  Each of these opinions 
is to the effect that the veteran's obstructive lunch disease 
is a consequence of his smoking, not of asbestos exposure.  
There is no competent medical evidence to the contrary. 

The only evidence which seeks to relate the veteran's COPD to 
asbestos exposure emanates from the veteran himself.  
However, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The competent medical evidence thus demonstrates that the 
veteran's COPD is a consequence of tobacco use.  The veteran 
has not specifically contended that  
In-service tobacco use is responsible for the COPD.  In any 
event, the law mandates that when, as here, a claim is 
received by VA after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300(a) (2007).

Accordingly, Hickson element (3), medical nexus, is not 
satisfied and entitlement to service connection of COPD is 
not established.  
 



Asbestosis
 
The Board must further consider whether or not the veteran 
suffers from a lung disease other than COPD, specifically 
asbestosis, for which service connection may be granted.  
There is conflicting evidence as to whether or not such 
disability exists.  

In support of the veteran's claim is an August 1997 x-ray 
report of Dr. L. which carries a diagnosis of fibrosis 
"indicating" asbestosis.  Additionally, there is the April 
2005 report of Dr.K. which also indicates a finding of mild, 
nearly asymptomatic, abestosis.  

Weighing against the veteran's claim are the November 2004 VA 
medical examination and x-ray report, the May 2006 VA x-ray 
report, the May 2006 high resolution CT scan report and the 
June 2006 VA medical opinion.  The three diagnostic reports 
each included findings of no fibrosis or asbestosis.  The 
November 2004 VA x-ray report indicated that the veteran had 
normal lungs.  
The May 2006 x-ray report determined that there was evidence 
of "COPD with no evidence of asbestos related disease."  
The May 2006 higher resolution CT scan contained the finding 
of "no evidence of pulmonary fibrosis".  

The November 2004 VA medical examiner noted and considered 
the veteran's asbestos exposure history but determined that 
there was no basis to render a diagnosis for residuals of 
asbestos exposure.  Finally, the June 2006 VA medical 
examiner determined that there was no clinical basis for a 
finding of asbestosis.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993)

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places greater weight of probative 
value on the volume of objective testing and examination 
reports contained in the November 2004, May 2006 and June 
2006 VA records than it does on the August 1997 x-ray report 
and Dr. K.'s April 2005 report.  

The August 1997 x-ray report documents a one-time finding of 
asbestosis obtained over a decade ago.  This result has not 
been repeated since that time, despite a number of radiology 
studies, all of which have been pertinently negative.  
Significantly, these studies included a higher resolution CT 
scan.  The overwhelming evidence based on diagnostic studies 
is that asbestosis does not exist.
Based upon the totality of the medical record, which contains 
repeated x-ray examinations and examinations using more 
sophisticated high resolution CT technology, the August 1997 
report appears to be a clinical outlier.  

Similarly, the overwhelming weight of medical opinion 
evidence is against the claim.  Although Dr. K. concluded 
that asbestosis was present, that conclusion was based upon 
the August 1997 x-ray report, which as discussed immediately 
above is highly suspect.  In contrast, the Board places 
greater weight of probative value on the remaining medical 
opinions, which do not identify any asbestos-related disease.  
These opinions are informed by objective testing, including 
the May 2006 high resolution CT scan, which evidently 
provided a more derailed view of the veteran's lungs than the 
previous x-ray examinations.  In particular, the Board is 
persuaded by the June 2006 VA medical opinion.  This opinion, 
unlike the opinion of Dr. K., was informed by the 
contemporaneous objective testing to include the CT scan 
discussed above, as well as a review of the veteran's 
complete record and an examination of the veteran.  
Accordingly, the veteran accords this opinion great weight of 
probative value.  Additionally, the opinion is supported by 
the conclusion of the November 2004 VA examiner, who also 
found no evidence of  asbestosis.  

The Board additionally observes that that there is no 
competent medical evidence of any other lung disease.
      
For these reasons, the Board has found that the weight of the 
competent and probative evidence of record is against a 
finding that the veteran suffers from asbestosis or any other 
lung disease other than COPD.  In the absence of diagnosed 
asbestosis, service connection may not be granted for that 
condition.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  

Conclusion

For the reasons set out above, the Board has found that the 
preponderance of the evidence of record is against a finding 
that the veteran suffers from a lung disease related to his 
in-service asbestos exposure.  The benefits sought on appeal 
are accordingly denied.  

2.  Service connection for a low back disorder.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Analysis

The veteran is also seeking entitlement to service connection 
of a low back condition.  In the interest of clarity a 
Hickson analysis will again be employed.  

The veteran has been diagnosed with degenerative joint 
disease of the lumbar spine.  Hickson element (1) is 
satisfied.    

With respect to element (2), in-service incurrence of disease 
and injury, the Board will address each in turn.  

The veteran's service medical records are pertinently 
negative for any diagnosis of degenerative joint disease, 
lumbar spine arthritis or any other condition of the 
veteran's back. Additionally, there is no medical evidence of 
degenerative joint disease, that is to say arthritis, in the 
one year presumptive period after service.  
See 38 C.F.R. § 3.309(a) (2007).  In fact, there is no 
indication of the veteran's diagnosis with the condition 
until the May 2005 letter of Dr. L., many decades after the 
veteran's separation from service in June 1961.  In-service 
incurrence of disease is therefore not shown.   

Turning in-service incurrence of injury, the veteran asserts 
that he suffered an injury to his low back during an in-
service fall from the ladder.  An October 1959 service 
medical record refers to an in-service fall from a ladder and 
noted an injury to the veteran's sacrum, resulting in a 
pilondial cyst (which has been service connected). 
Accordingly, in-service incurrence of injury is shown, and on 
that basis Hickson element (2) is satisfied. 

Moving to the final element, medical nexus, there are of 
record two competent and probative medical opinions which 
discuss the relationship between the veteran's lumbar spine 
disability and his in-service fall:  the May 2005 letter of 
Dr. L. and the June 2006 VA medical opinion.  In May 2005, 
Dr. L. opined that the veteran's current condition "could" 
be related to the reported in-service fall.  In June 2006 the 
VA examiner determined, based upon his review of the records 
and x-ray examinations, that the veteran's lumbar spine 
disability was more likely than not a consequence of aging 
(the veteran was 67 years of age at the time) and was "not 
caused by or incurred in service" to include the in-service 
injury which resulted in the pilondial cyst.      

As discussed above, in adjudicating a claim the Board is 
charged with the duty to assess the weight given to evidence.  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens, supra; 
see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Here, the Board affords the June 2006 VA medical examination 
opinion greater weight than the report of Dr. L.  

The May 2005 opinion of Dr. L. is inconclusive, stating only 
that a relationship "could" exist.  Such an opinion is 
insufficient to support the veteran's claim.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.]  Additionally the opinion does not include reasons 
and bases for the conclusions reached.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  

In contrast, the June 2006 medical opinion contains a 
definite conclusion supported by a review of the veteran's 
records and contemporaneous objective testing.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]  The Board accords 
this opinion greater weight of probative value.  

To the extent that the veteran asserts that his lumbar spine 
condition is related to his in-service fall, as noted above 
this is not a competent source of medical evidence.  See 
Espiritu, supra. 

Therefore, the Board finds that the weight of the competent 
and probative medical evidence of record is against a finding 
that the veteran's lumbar spine condition is related to any 
event in service.  Hickson element (3), medical nexus, is not 
met and the benefits sought on appeal are therefore denied. 


ORDER

Service connection for a lung condition, to include COPD, 
claimed as secondary to asbestos exposure, is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


